
	
		II
		110th CONGRESS
		1st Session
		S. 64
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself
			 and Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Public Health Service Act to
		  ensure that social work students or social work schools are eligible for
		  support under certain programs to assist individuals in pursuing health careers
		  and programs of grants for training projects in geriatrics, and to establish a
		  social work training program.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthen Social Work Training Act of
			 2007.
		2.Social work
			 students
			(a)Health
			 professions schoolsSection 736(g)(1)(A) of the
			 Public Health Service Act
			 (42 U.S.C.
			 293(g)(1)(A)) is amended by striking graduate program in
			 behavioral or mental health and inserting graduate program in
			 behavioral or mental health, including a school offering graduate programs in
			 clinical social work, or programs in social work.
			(b)ScholarshipsSection
			 737(d)(1)(A) of the Public
			 Health Service Act (42 U.S.C. 293a(d)(1)(A))
			 is amended by striking mental health practice and inserting
			 mental health practice (including graduate programs in clinical
			 psychology, graduate programs in clinical social work, or programs in social
			 work).
			(c)Faculty
			 positionsSection 738(a)(3) of the
			 Public Health Service Act
			 (42 U.S.C.
			 293b(a)(3)) is amended by striking offering graduate
			 programs in behavioral and mental health and inserting offering
			 graduate programs in behavioral and mental health, including graduate programs
			 in clinical psychology, graduate programs in clinical social work, or programs
			 in social work.
			3.Geriatrics
			 training projectsSection
			 753(b)(1) of the Public Health Service
			 Act (42 U.S.C. 294c(b)(1)) is
			 amended by inserting schools offering degrees in social work,
			 after teaching hospitals,.
		4.Social work
			 training programSubpart 2 of
			 part E of title VII of the Public Health Service
			 Act (42
			 U.S.C. 295 et seq.) is amended—
			(1)by redesignating
			 section 770 as section 770A;
			(2)by inserting
			 after section 769, the following:
				
					770.Social work
				training program
						(a)Training
				generallyThe Secretary may make grants to, or enter into
				contracts with, any public or nonprofit private hospital, any school offering
				programs in social work, or to or with a public or private nonprofit entity
				that the Secretary has determined is capable of carrying out such grant or
				contract—
							(1)to plan, develop,
				and operate, or participate in, an approved social work training program
				(including an approved residency or internship program) for students, interns,
				residents, or practicing physicians;
							(2)to provide
				financial assistance (in the form of traineeships and fellowships) to students,
				interns, residents, practicing physicians, or other individuals, who—
								(A)are in need of
				such assistance;
								(B)are participants
				in any such program; and
								(C)plan to
				specialize or work in the practice of social work;
								(3)to plan, develop,
				and operate a program for the training of individuals who plan to teach in
				social work training programs; and
							(4)to provide
				financial assistance (in the form of traineeships and fellowships) to
				individuals who are participants in any such program and who plan to teach in a
				social work training program.
							(b)Academic
				administrative units
							(1)In
				generalThe Secretary may make grants to or enter into contracts
				with schools offering programs in social work to meet the costs of projects to
				establish, maintain, or improve academic administrative units (which may be
				departments, divisions, or other units) to provide clinical instruction in
				social work.
							(2)Preference in
				making awardsIn making awards of grants and contracts under
				paragraph (1), the Secretary shall give preference to any qualified applicant
				for such an award that agrees to expend the award for the purpose of—
								(A)establishing an
				academic administrative unit for programs in social work; or
								(B)substantially
				expanding the programs of such a unit.
								(c)Duration of
				awardThe period during which payments are made to an entity from
				an award of a grant or contract under subsection (a) may not exceed 5 years.
				The provision of such payments shall be subject to annual approval by the
				Secretary and subject to the availability of appropriations for the fiscal year
				involved to make the payments.
						(d)Funding
							(1)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $10,000,000 for each of the fiscal years 2008 through
				2010.
							(2)AllocationOf
				the amounts appropriated under paragraph (1) for a fiscal year, the Secretary
				shall make available not less than 20 percent for awards of grants and
				contracts under subsection (b).
							;
				and
			(3)in section 770A
			 (as redesignated by paragraph (1)) by inserting other than section
			 770, after carrying out this subpart,.
			5.Clinical social
			 worker servicesSection 1302
			 of the Public Health Service Act
			 (42 U.S.C.
			 300e–1) is amended—
			(1)in paragraphs (1)
			 and (2), by inserting clinical social worker, after
			 psychologist, each place the term appears;
			(2)in paragraph
			 (4)(A), by striking and psychologists and inserting
			 psychologists, and clinical social workers; and
			(3)in paragraph (5),
			 by inserting clinical social work, after
			 psychology,.
			
